Washington State Courts - Error







Courts Home
 Search |  Site Map | eService Center   


Washington State Courts
You have encountered an Error.
 There was either a problem on the website, or you  have requested a page that does not exist or is no longer available on our web site.
   If you are searching for a page which used to be available, or if you have discovered a link that is broken, please let us know.
   You may be able to find an alternate page by Searching the Site, or by reviewing the Site Map. 


  Error Message Encountered:
The file specified in contentTag does not exist.   

Courts | Organizations | News | Opinions | Rules | Forms | Directory | Library  
Back to Top | Privacy and Disclaimer Notices